The named defendant’s petition for certification for appeal from the Appellate Court, 55 Conn. App. 359 (AC 18064), is granted, limited to the following issue:
*919The Supreme Court docket number is SC 16241.
Sheila A. Huddleston, Joseph P. Williams and John E. Wertam, in support of the petition.
Ernest J. Cotnoir, in opposition.
Decided January 19, 2000
“Did the Appellate Court properly conclude that the legislature’s validating act could not cure a zoning commission’s late publication of notice of its decision on a zoning application?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.